Citation Nr: 0325632
Decision Date: 09/29/03	Archive Date: 01/21/04

Citation Nr: 0325632	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-07 638	)	DATE SEP 29, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 9, 
1945, to January 29, 1946.  The record reflects that he died 
in March 1972.  The appellant in this matter is the veteran's 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on  appeal from a determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

On May 13, 2003, the Board remanded this claim to the RO for 
the completion of additional development consistent with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  For the 
reasons stated below, that remand will now be vacated in its 
entirety.


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the Board's own motion.  
38 C.F.R. § 20.904 (2002).  

In a new decision issued as to the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death, a decision which will be issued on the same 
date as this Vacatur, the Board has determined that the 
appellant is not a proper party to receive VA benefits, and 
that her underlying claim for benefits is therefore moot and 
must be dismissed.  This action was based upon a March 22, 
2002, forfeiture decision issued by VA's Compensation and 
Pension Service, a decision that was not properly appealed by 
the appellant and has since become final.   

In view of the foregoing Board action, the benefits sought by 
the appellant are not available to her, and her claim has 
been dismissed.  Accordingly, the Board's May 13, 2003, 
remand pertaining to this claim should be vacated.    




ORDER

The Board's remand of May 13, 2003, is hereby vacated.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 0309001	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  97-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 9, 
1945, to January 29, 1946.  The record reflects that he died 
in March 1972.  The appellant in this matter is the veteran's 
spouse.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  See also 
38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The VCAA redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for all claims.  As 
necessary, this action should include 
written notice to the appellant and her 
representative, if any, of the provisions 
of the VCAA and the laws applicable to her 
claim, as well as of the roles of VA and 
the appellant in identifying and gathering 
evidence relevant to her claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant and her 
representative, if any, must be afforded 
the appropriate period of time for 
response to such notice and/or development 
as required by VA law.  

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, any unresolved matters should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant may submit any additional evidence and argument 
which she desires to have considered in connection with the 
claim.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




